EX-99.p.3 Sands Capital Management, LLC Code of Ethics Most Recent Amendment March 2010 Sands Capital Management Code of Ethics Table of Contents Page 1.Definitions 1 2.Statement of General Principles 2 3.Duty of Confidentiality 3 4.Disqualified Persons 3 5.Prohibited Transactions and Conduct 4 6.Reporting and Certification Requirements 6 7.Reports to Fund Clients 9 8.Sanctions 9 9.Records 9 Attachment A – Beneficial Ownership 10 Attachment B – Form Letter of Instruction 12 Attachment C – Initial Holdings Report 13 Attachment D – Annual Holdings Report 14 Attachment E – Quarterly Transaction Report 15 Attachment F – Annual Certification 16 Last Updated: March2010 Code of Ethics This Code of Ethics (“Code”) is adopted by Sands Capital Management, LLC (“Sands Capital”) pursuant to Section 204A of the Investment Advisers Act of 1940 and Rule 204A-1 thereunder, and Section 17(j) of the Investment Company Act of 1940 and Rule17j-1 thereunder, (1) to set forth standards of conduct (including compliance with the federal securities laws); (2) to require reporting of personal securities transactions, including transactions in mutual funds managed by Sands Capital; and (3) to require prompt reporting of violations of this Code. This Code is applicable to every supervised person (as defined below) of Sands Capital, and extends to activities both within and outside of their duties at Sands Capital.Every supervised person is required to read this Code carefully, to sign and return the accompanying acknowledgement, and to retain a copy of this Code in a readily accessible place for reference. Sands Capital’s Compliance Team will notify access persons of their reporting obligations under this Code.A summary of Sands Capital Code of Ethics is provided in Part 2 of the ADV.Any questions regarding this Code should be directed to the Chief Compliance Officer or member of the Compliance Team. 1.DEFINITIONS “Access person” means (i) any supervised person who has access to nonpublic information regarding any client’s purchase or sale of securities, or nonpublic information regarding the portfolio holdings of any Reportable Fund, or who is involved in making securities recommendations to clients, or who has access to such recommendations that are nonpublic; and (ii) any advisory person.For this purpose, all officers are presumed to be access persons. “Advisers Act” means the Investment Advisers Act of 1940, as amended, and the rules and regulations promulgated thereunder by the U.S. Securities and Exchange Commission. “Advisory person” means (i) any employee who, in connection with his or her regular functions or duties, makes, participates in, or obtains information regarding the purchase or sale of covered securities by a Reportable Fund, or whose functions relate to the making of any recommendations with respect to such purchases or sales; and (ii) any natural person in a control relationship to Sands Capital who obtains information concerning recommendations made to a Reportable Fund with regard to the purchase or sale of covered securities by the Reportable Fund. “Automatic investment plan” means a program in which regular periodic purchases (or withdrawals) are made automatically in (or from) investment accounts in accordance with a predetermined schedule and allocation.An automatic investment plan includes a dividend reinvestment plan. “Beneficial ownership” is interpreted in a manner as it would be under Rule 16a-1(a)(2) under the Securities Exchange Act of 1934 in determining whether a person has beneficial ownership of a security for purposes of Section 16 of the Securities Exchange Act of 1934 and the rules and regulations thereunder.(See Attachment A for more information about beneficial ownership.) “Chief Compliance Officer” means the individual (or his or her designee) designated by Sands Capital as having the authority and responsibilities set forth in this Code; provided, however, that if that individual proposes to engage in any conduct or transaction requiring approval or other action by the Chief Compliance Officer, the approval shall be granted or other action shall be taken by such other individual as Sands Capital shall designate. “Control” has the meaning set forth in Section 2(a)(9) of the Investment Company Act.Section 2(a)(9) provides that “control” means the power to exercise a controlling influence over the management or Last Updated: March2010 1 policies of a company, unless such power is solely the result of an official position with the company.Ownership of more than 25% of a company’s outstanding voting securities is presumed to give the holder control over the company.The facts and circumstances of a given situation may counter this presumption. “Covered security” means a security as defined in Section 202(a)(18) of the Advisers Act or Section 2(a)(36) of the Investment Company Act.“Covered Security” includes notes, bonds, stocks, convertible securities, preferred stock, options on securities, futures on broad-based market indices, exchange-traded Funds (ETFs), warrants and rights, and shares of closed-end Funds and Reportable Funds.“Covered Security” does not include direct obligations ofthe Government of the United States, bankers’ acceptances, bank certificates of deposit, commercial paper and high quality short-term debt instruments, including repurchase agreements, and shares issued by money market and other open-end (mutual) Funds. “Federal securities laws” means the Securities Act of 1933, the Securities Exchange Act of 1934, the Sarbanes-Oxley Act of 2002, the Investment Company Act, the Advisers Act, Title V of the Gramm-Leach-Bliley Act, and any rules adopted by the U.S. Securities and Exchange Commission under any of those statutes, the Bank Secrecy Act as it applies to registered investment advisers and investment companies, and any rules adopted thereunder by the U.S. Securities and Exchange
